Citation Nr: 0404299	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain and scoliosis of the thoracic and lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C. A.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (Atlanta RO) of the Department of Veterans 
Affairs (VA) in January 2002, which determined that no new 
and material evidence had been received that would permit a 
reopening of a previously denied (1982) claim for service 
connection for low back pain and scoliosis of the lumbar and 
thoracic spine.  

In June 2003, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge, sitting in 
Atlanta, Georgia, in connection with this appeal.


FINDINGS OF FACT

1.  In November 1982, the Roanoke, Virginia, VA Regional 
Office (Roanoke RO) determined that evidence of record to 
date did not warrant service connection for, among other 
things, scoliosis of the lumbar and thoracic spine and low 
back pain.  The veteran was notified of that decision and of 
appellate rights and procedures, but took no further action 
on the claim until September 2000, when she petitioned the 
Atlanta RO to reopen the claim. 

2.  Evidence submitted since November 1982, with regard to 
the issue of service connection for scoliosis of the lumbar 
and thoracic spine and low back pain, does not bear directly 
and substantially upon the issue of service connection 
therefor as it is either cumulative or redundant of evidence 
previously submitted; and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 



CONCLUSIONS OF LAW

1.  The November 1982 Roanoke RO decision, which concluded 
that evidence of record to date did not support a finding of 
service connection for, among other things, scoliosis of the 
lumbar and thoracic spine and low back pain, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for scoliosis 
of the lumbar and thoracic spine and low back pain.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  Most recently, the VCAA 
was revised with the enactment of the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
The Board notes that the VCAA is, by statute, expressly 
inapplicable to claims to reopen based on new and material 
evidence.  Accordingly, no further discussion of the VCAA is 
warranted as to the issue of whether new and material 
evidence has been submitted in this case.  




  II.  New and Material Evidence

In September 2000, the veteran petitioned the Atlanta RO to 
reopen the claim of service connection for a disability 
generally characterized as a back condition.  A January 2002 
rating decision denied the petition on the grounds that no 
new and material evidence had been submitted to reopen the 
claim for a "lower back condition."  The veteran perfected 
an appeal to the Board.  

As a preliminary matter, the Board notes that, in this 
appeal, the veteran apparently maintains that her present 
back disability is mischaracterized as a low back condition, 
as she states that she also has mid and upper back pain.  See 
veteran's VA Form 9 (appeal to the Board) and VA medical 
center (VAMC) outpatient treatment records from late 2000 to 
early 2001.  She further states that she has pain in her 
legs, feet, and hips.  See veteran's statement received in 
January 2002 (attached to her notice of disagreement).  

The Board's decision herein addresses solely the issue of 
whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
low back pain and scoliosis of the thoracic and lumbar spine.  
The Board is not a body of medical professionals qualified to 
determine whether the veteran's current symptoms affecting 
mid or upper back, hips, or lower extremities are secondary 
to scoliosis or any other back disorder previously diagnosed.  
In other words, in the interest of due process due to the 
veteran, the Board cannot presume that the veteran's "new" 
complaints about leg pain, for example, should be subsumed in 
the decision below.  If the veteran's allegation is that she 
has a new or different disability other than that addressed 
in prior claims, she must pursue it as a separate claim.      

As for evidence required to reopen a previously denied claim, 
evidence submitted since the most recent final denial of the 
claim on any basis is the focus of review.  Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim of entitlement to service 
connection for the veteran's back disability (scoliosis of 
the thoracic and lumbar spine and low back pain) was last 
before the Roanoke RO in November 1982.  This RO reviewed all 
of the evidence and information of record at that time, and 
determined that the evidence did not support a finding of 
service connection.  The veteran was notified of this 
decision and of appellate rights and procedures, by a letter 
dated on December 7, 1982.  The veteran took no further 
action on this claim after the November 1982 decision until 
September 2000, when she filed a petition to reopen what 
appears to be the same claim.  Thus, the November 1982 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002).  
Accordingly, for the purposes of reopening the previously 
denied claim, evidence submitted since November 1982 is of 
concern for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a) during the appeal period, 
the amended version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed prior 
to that date (in September 2000), the pre-amended version 
applies.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The evidence concerning the veteran's scoliosis or the back 
associated with the veteran's claims folder subsequent to 
November 1982 consists of the following. 

(1) Department of Labor Certification of Health Care Provider 
completed pursuant to the Family and Medical Leave Act of 
1993, indicating that the veteran has been determined to have 
low back pain and degenerative disc disease, and has 
restrictions on activity and ability to work as a result 
thereof.

(2) VA medical center (VAMC) outpatient treatment records 
from late 2000 to early 2001, indicating treatment for 
complaints of lower and upper back pain, including physical 
exercise therapy and education about back disability 
management.

(3) Emory-Adventist Hospital records, including X-ray 
reports, from late 1999 to late 2001, concerning testing and 
treatment for chronic low back pain and sciatica, 
prescriptions given to relieve back pain, and radiographic 
findings showing mild degenerative disc disease in the lumbar 
spine.  

(4) Veteran's statement received in January 2002 (attached to 
her notice of disagreement), in which she described the 
restrictions in activities as a result of her back 
disability, including absences from her job; and pain in her 
back, legs, feet, and hips.          

(5) Transcript of the June 2003 hearing before the 
undersigned Veterans Law Judge, which indicates that the 
veteran and Mr. C. A., a witness, testified as to the 
veteran's back pain and restrictions on the veteran's 
activities.   

All of the evidence received since November 1982, in sum, 
shows that the veteran recently was treated for back pain, 
degenerative disc disease in the lumbar spine, and sciatica.  
It further indicates that the veteran continues to attribute 
her back disability solely to active duty.  All of this 
evidence is new in the sense that it had not previously been 
associated with the claims folder.  38 C.F.R. § 3.156(a).  

However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  In order for 
the "new" evidence to also be "material," it, alone or in 
conjunction with "old" evidence, must be significant enough 
so that not considering it could result in an unfair decision 
on the merits of the claim.  More simply put, as applied to 
this claim, the "new" evidence, either on its own or with 
previously submitted evidence, must at minimum suggest some 
basis upon which a causal or etiological relationship between 
scoliosis and service can be found.  
Here, the fact that the veteran complained of low back pain 
was before the Roanoke RO when it rendered its November 1982 
decision.  The "new" evidence shows that the veteran was 
recently diagnosed with degenerative disc disease of the 
lumbar spine, found to have sciatica, and also reported mid 
and upper back pain, but still does not provide even a 
minimal basis favoring a causal or etiological link between 
service and the claimed disability.  Accordingly, the "new" 
evidence does not bear directly and substantially upon the 
specific matter under consideration; is merely cumulative or 
redundant; and, by itself or in connection with evidence 
already in the file, is not so significant that it must be 
considered in order to fairly decide the claim.  

In view of the foregoing, the Board concludes that no new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for scoliosis of the 
thoracic and lumbar spine and low back pain.    


ORDER

The veteran's claim of entitlement to service connection for 
scoliosis of the thoracic and lumbar spine and low back pain 
is not reopened.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



